     Case 1:19-cv-00462-DAD-EPG Document 102 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                Case No. 1:19-cv-00462-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DIRECTING PLAINTIFF TO FILE
                                                        OPPOSITION OR STATEMENT OF NON-
14    K. KYLE, et al.,                                  OPPOSITION TO DEFENDANTS’ MOTION
                                                        FOR SUMMARY JUDGMENT WITHIN
15                       Defendants.                    THIRTY DAYS
16                                                      (ECF No. 99)
17

18
            Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
20
            On May 10, 2021, Defendants filed a motion for summary judgment. (ECF No. 99.)
21
     Plaintiff was required to file an opposition or statement of non-opposition to the motion within
22   twenty-one days, Local Rule 230(l), but did not do so.
23          Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver
24   of any opposition to the granting of the motion and may result in the imposition of sanctions.”
25   While a motion for summary judgment cannot be granted by default, Heinemann v. Satterberg,
26   731 F.3d 914, 916 (9th Cir. 2013), the Court does have other options when a party fails to
27   respond. For example, if Plaintiff fails to respond, the Court may treat the facts asserted by

28   Defendants as “undisputed for purposes of the motion.” Fed. R. P. 56(e)(2). Alternatively, if
                                                        1
     Case 1:19-cv-00462-DAD-EPG Document 102 Filed 06/14/21 Page 2 of 2


 1   Plaintiff fails to oppose the motion or file a statement of non-opposition, the Court may

 2   recommend that this case be dismissed for failure to prosecute and failure to comply with a court

 3   order.

 4            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that within thirty days

 5   from the date of service of this order, Plaintiff shall file an opposition or a statement of non-
     opposition to Defendants’ motion for summary judgment.
 6

 7
     IT IS SO ORDERED.
 8

 9      Dated:     June 14, 2021                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
